Citation Nr: 9935802	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-15 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of 
injuries to the second and third fingers of the right hand.

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to July 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) following an October 1997 decision of the Huntington, 
West Virginia, regional office (RO) of the Department of 
Veterans Affairs (VA) which, among other things, denied 
service connection for residuals of injuries to the second 
and third fingers of the right hand, residuals of a back 
injury, and eye disability.  

(Claims of service connection for residuals of a back injury 
and eye disability will be addressed in the remand that 
follows the decision below.)


FINDING OF FACT

No competent medical evidence has been submitted showing that 
any current disability of the second or third finger of the 
right hand is attributable to military service or event 
coincident therewith.


CONCLUSION OF LAW

The claim of service connection for residuals of injuries to 
the second or third finger of the right hand is not well 
grounded.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran 
has disabilities of the second and third fingers of the right 
hand that were brought about by injuries sustained during his 
military service.  It is also requested that the veteran be 
afforded the benefit of the doubt.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make the 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order to make 
a claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and current disability.  This third element may 
also be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

In the veteran's case, service medical records include an 
April 1962 treatment record which shows that the veteran had 
injured the second and third fingers of his right hand "on a 
vehicle."  On examination, small abrasions were noted on the 
proximal phalangeal joints.  The impression was abrasions.  
An August 1962 right hand x-ray report indicates that the 
veteran had caught his hand in a track.  However, x-rays 
revealed neither fracture nor dislocation.  On the occasion 
of his June 1963 separation examination, neither the veteran 
nor the examiner reported a history of injury to the second 
or third finger of the right hand.

Reserve component treatment records include a June 1965 
airborne school examination report, and reenlistment 
examination reports, dated from December 1973 to March 1994, 
which are negative for complaints, diagnoses, or treatment 
for right second or third finger disability.  However, these 
records contain numerous references to scarring on the right 
thumb and palm.

Private treatment records, dated from August 1973 to January 
1998, include references to complaints, diagnoses, and/or 
treatment for post-service injuries to the right hand and 
fingers, including injury to the middle (third) finger.  They 
also show that he underwent a number of surgeries on the 
right hand.  

At a July 1997 VA examination, the veteran reported that he 
had injured his right hand on three occasions while in 
military service--first, when a tank ran over it, second, 
when a M80 explosive device detonated in his hand, and third, 
when a steel door fell on it.  He reported that he had had 
over a dozen operations on his right hand.  The diagnosis was 
status post-operative multiple injuries to the right hand 
with fused thumb metatarsophalangeal joint and fused middle 
finger distal interphalangeal joint with corresponding loss 
of grip strength.

The veteran testified in June 1999 that he had injured the 
second and third fingers of the right hand on approximately 
four occasions while in military service.  First, a tank ran 
over his right hand.  Second, while stationed in Alaska, in 
approximately 1961 or 1962, a M80 detonated on or near his 
hand while he was getting rid of it.  This injury required 
that he have six stitches over the top of the third finger of 
his right hand.  Third, a track fell on his hand and crushed 
it.  Fourth, a tank door fell on his right hand.  He reported 
that he had had approximately 15 operations on his right hand 
to attempt to correct the problems caused by the 
aforementioned in-service injuries.  He said that he had been 
diagnosed with right hand arthritis and nerve damage.  

The Board finds that what is significant about the record on 
appeal is, paradoxically, what it does not include.  None of 
the records on appeal includes a medical nexus opinion that 
tends to show a relationship between the disabilities 
diagnosed at the July 1997 VA examination and the veteran's 
military service or events coincident therewith, such as the 
abrasions to the second and third fingers of his right hand 
observed in April 1962.  Likewise, no medical opinion has 
been presented that tends to show a relationship between 
current disability and continued symptoms since service.  The 
Board recognizes that the veteran is competent to describe an 
injury during military service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (lay witnesses are competent 
to describe painful experiences and symptoms that result 
therefrom); King v. Brown, 5 Vet. App. 19, 21 (1993); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991) (the Board is 
obligated to accept as true evidentiary assertions by the 
veteran for the purpose of determining whether a claim is 
well grounded).  Nevertheless, no medical evidence has been 
presented that tends to link any current second or third 
finger disability to any in-service injury described by the 
veteran.  While the veteran, through both written statements 
and/or personal hearing testimony, is competent to provide 
information as to the visible symptoms he experienced during 
and after service, he has not been shown to be competent to 
provide the medical opinion evidence necessary to make his 
claim of service connection well grounded.  See Espiritu, 
supra; Moray v. Brown, 5 Vet. App. 211 (1993) (persons 
without medical expertise are not competent to offer medical 
opinions); Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Bostain v. West, 11 Vet. App. 124 (1998).  Lastly, the Board 
notes that the statutory presumptions found at 38 C.F.R. 
§§ 3.307, 3.309 (1999), do not help the veteran in 
establishing a well-grounded claim because the record on 
appeal does not show his being diagnosed with a listed 
disease process, such as arthritis, within one year after his 
separation from military service.

Because no competent medical evidence has been presented to 
link currently diagnosed disability to military service, his 
claim is not well grounded.  (The principle of reasonable 
doubt does not apply until after the veteran has submitted a 
well-grounded claim.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).)


ORDER

Service connection for residuals of injuries to the second or 
third finger of the right hand is denied.


REMAND

Turning to the veteran's claims of service connection for 
residuals of a back injury and for eye disability, the Board 
notes that the veteran testified at the June 1999 hearing 
that Drs. Lowenmill, Sayle, and/or Charbonet told him that 
his current back disorders were due to injuries sustained in 
military service.  Similarly, the veteran testified that a 
Dr. Lawrence Minardi told him that his current eye problems--
cataracts, were due to a flash-burn injury to his eyes 
sustained while in military service.  The Board acknowledges 
that the veteran also testified that Dr. Minardi was 
unwilling to give him a written statement memorializing his 
opinion as to the origin of his current eye disabilities.  
Nevertheless, such medical opinion, from any medical 
professional, would be the kind of evidence necessary to make 
the claims of service connection well grounded.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The Board therefore finds that 
further action is required before final appellate review may 
be accomplished.  This is so because VA has not fulfilled its 
duty under 38 U.S.C.A. § 5103 (West 1991) to notify the 
veteran of the evidence necessary to complete his 
application.  Robinette, supra.  The case is consequently 
REMANDED for the following actions:  

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  He should be advised of 
information needed in order to complete 
his applications for service connection.  
Specifically, "where the determinative 
issue involves medical causation or a 
medical diagnosis, competent medical 
evidence to the effect that the claim is 
'plausible' or 'possible' is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  This sort of evidence includes 
any statement by a physician showing a 
medical nexus between any current back 
disorder and military service, or between 
any current eye disability and military 
service.  The veteran should be given the 
opportunity to attempt to secure such 
statements from the physicians about whom 
he testified in June 1999, or any other 
medical professional, and associate them 
with the record on appeal.

2.  After completion of the development 
requested above, the RO should again 
review the veteran's claims.  If the RO 
determines that a well-grounded claim is 
submitted as to either issue, further 
evidentiary development necessary to 
fulfill the duty to assist should be 
conducted as the RO deems appropriate.  
38 U.S.C.A. § 5107 (West 1991).  If any 
action taken remains adverse to the 
veteran, both he and his representative 
should be furnished a supplemental 
statement of the case.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the claims folder 
should be returned to this Board for further appellate 
review. The purpose of this remand is to comply with 
governing adjudicative procedures.  The appellant has the 
right to submit additional evidence and argument on the 
issues the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



